DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, and 15 have been amended
Claims 3 – 7, 13 – 15, and 17 – 20 remain as withdrawn

Election/Restrictions
Claims 6, 7, 13, 15, and 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2020.06.18. Claim 3 is considered as withdrawn as the elected species (Species 1 and Subspecies 1D) does not include “the fixing recess being recessed from the inner circumferential surface of the stator and being configured to receive the first bent portion,” which is a feature of non-elected embodiment Subspecies 1D. Claims 4 and 5 are additionally withdrawn as depending from claim 3. Claim 14 is considered as withdrawn as Applicant has not elected claim 13, from which claim 14 depends. 
Applicant's election with traverse of the withdrawal of claims 3 – 5 for not being drawn to Species 1 (Figures 1 – 6) and Subspecies 1D (Figures 12 – 15) in the reply filed 2021.03.01 is acknowledged.  The traversal is on the ground(s) that the identified claims are illustrated in at least Figures 5 and 6 which correspond to elected species 1.  This is not found persuasive because the distinct elements of claim 3 (i.e. “the fixing recess being recessed from the inner circumferential surface of the stator and being configured to receive the first bent portion”) are not found in elected Subspecies 1D. The fixing recess 122b of Species 1 (as shown in at least Figure 5) is necessarily removed from the inner stator of the arrangement of Subspecies 1D as the elected subspecies utilizes an alternative cylinder support member arrangement. The claimed element/arrangement is not present in both Species 1 and Subspecies 1D and therefore does not meet the requirement that the election is directed towards “a single grouping of patentably indistinct species and subspecies.” Such elements are considered to be mutually exclusive as they are not merely elements which are interchangeable as they introduce structural changes to the elements of the apparatus. Each individual element is a change to a piece part of the overall apparatus and variations of each of the distinct elements may be found across various areas of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 – 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160017877, (“Ki”).
Regarding Claim 1: Ki discloses a linear compressor (Figure 3) comprising: a stator (441, 443, 445, 448) configured to generate driving force ([0058], “The permanent magnet 446 may be linearly reciprocated by a mutual electromagnetic force between the outer stators 441, 443, and 445 and the inner stator 448.”), the stator defining a cylinder space at an inside of the stator (As shown in at least Figure 3; The stator is shown forming a cylindrical volume into which the cylinder 420 is placed, this volume is interpreted as forming a cylinder space; Examiner notes that a broadest reasonable interpretation of the limitation “cylinder space” can be intercepted towards such interpretations as at least the volume of space which is within the radial limits of the inner cylindrical surface of the stator or towards the volume of space which exists only within the radial “shadow” of the stator such as only those positions within the volume wherein a radial segment perpendicular to the central axis would pass through the stator); a mover (446) configured to reciprocate relative to the stator based on driving force generated by the stator ([0058] – [0059]); a cylinder (420) that is located in the cylinder space and that defines a compression space (P) configured to compress refrigerant ([0048], “The cylinder 420 may have a compression space P, in which the refrigerant may be compressed by the piston 430”);  a piston (430) located inside of the cylinder and configured to reciprocate relative to the cylinder in an axial direction of the cylinder (at least [0048] and [0050]); a frame (460, 360, 340, 320) located at a side of the stator and configured to support the stator in the axial direction (As shown in at least Figure 3; The frame is shown arranged such that it ; and a cylinder support member (410) that is spaced apart from the frame (As shown in at least Figure 3; The frame and the support member are not shown as comprising the same volume of space and as such a broadest reasonable interpretation of the limitation “spaced apart” reads over the disclosed apparatus), that is located between an inner circumferential surface of the stator and an outer circumferential surface of the cylinder (As shown in at least Figure 3; The support member is shown located between the stator and the cylinder such that it is located in the claimed radial positioning relative to the reciprocal axis of the piston), and that has a first end (As shown in Figure A) coupled to the stator and a second end (As shown in Figure A) coupled to the cylinder, the cylinder support member being configured to support the cylinder with respect to the stator in the axial direction (As shown in at least Figures 3 and A; The inward radial flange of the support member provides stability to the cylinder in the axial direction), wherein the frame and the cylinder support member are individually provided (As shown in at least Figures 3 and A; The frame 460, 360, 340, 320, and the cylinder support member, 410, are shown as comprising different elements and thus are broadly interpreted as having been individually provided (e.g. the frame element 460 is delineated by crosshatching or perpendicular box hatching while the cylinder support member 410 is delineated by a repeating group of three parallel hatches)). 


    PNG
    media_image1.png
    896
    1059
    media_image1.png
    Greyscale

Figure A: Features of Ki

Regarding Claim 2: Ki discloses the linear compressor of claim 1; Ki further discloses wherein the cylinder support member comprises: a cylindrical portion (As shown in Figure A); a first bent portion that is located at a first end of the cylindrical portion, that is bent radially outward to the stator, and that is configured to be supported by the stator in the axial direction (As shown in Figure A; The first bent portion is interpreted as at least the portion of the support member which is shown diverging radially outward from the cylindrical portion at the cylinder support member first ; and a second bent portion that is located at a second end of the cylindrical portion opposite to the first end, that is bent radially inward to the cylinder, and that is configured to support an area of the cylinder in the axial direction (As shown in Figure A; The second bent portion is interpreted as at least the portion of the support member which is shown diverging radially inward from the cylindrical portion at the cylindrical support member second end and which is shown mating to the cylinder such that it will provide axial support to the cylinder in the axial direction).
Regarding Claim 8: Ki discloses the linear compressor of claim 1; Ki further discloses comprising a discharge valve (461) that is located at an end surface of the cylinder (As shown in Figure 3), that is located inside of the cylinder space (As shown in at least Figure 3; The discharge valve 461 is shown within the radial bounds of the cylindrical space as described by the inner circumferential walls of the stator such that the discharge valve is located at least within the volume of space which is within the radial limits of the inner cylindrical surface of the stator), and that is configured to open and close at least a portion of the compression space (At least [0049]).  
Regarding Claim 9: Ki discloses the linear compressor of claim 1; Ki further discloses comprising a discharge valve (461) that is located at an end surface of the cylinder (As shown in Figure 3), that is located outside of the cylinder space (As shown in at least Figure 3; The discharge valve 461 is shown outside of the radial bounds of the cylindrical space as described by the radial “shadow” of the stator such as only those positions within the volume wherein a radial segment perpendicular to the central , and that is configured to open and close at least a portion of the compression space (At least [0049]).  
Regarding Claim 10: Ki discloses the linear compressor of claim 1; Ki further discloses a thickness of the cylinder support member in a radial direction (Thickness “A” as shown in Figure B) of the cylinder is less than a thickness of the frame in the axial direction (Thickness “B” as shown in Figure B).  


    PNG
    media_image2.png
    790
    1093
    media_image2.png
    Greyscale

Figure B: Features of Ki

Regarding Claim 12: Ki discloses the linear compressor of claim 1; Ki further discloses wherein the cylinder space comprises at least one discharge space configured to accommodate refrigerant discharged from the compression space (As shown in Figure B; When interpreted as the volume of space which is within the radial limits of the inner cylindrical surface of the stator).
Regarding Claim 16: Ki discloses the linear compressor of claim 1; Ki further discloses wherein the cylinder defines a bearing hole configured to guide refrigerant discharged from the compression space to a space between the cylinder and the piston ([0057], “At least a portion of the high-pressure gaseous refrigerant discharged through the open discharge valve 461 may flow toward an outer circumferential surface of the cylinder 420 through a space formed at a portion at which the cylinder 420 and the frame 410 are coupled to each other. The refrigerant may be introduced into the cylinder 420 through a gas inflow and a nozzle, which may be defined in the cylinder 420. The introduced refrigerant may flow into a space defined between the piston 430 and the cylinder 420 to allow an outer circumferential surface of the piston 430 to be spaced apart from an inner circumferential surface of the cylinder 420. Thus, the Introduced refrigerant may serve as a "gas bearing" that reduces friction between the piston 430 and the cylinder 420 while the piston 200 is reciprocated.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160017877, (“Ki”).
Regarding Claim 11: Ki discloses the linear compressor of claim 1; however, Ki is silent as to the material properties of the cylinder support member and is therefore silent as to the cylinder support member is made of a material having a rigidity that is greater than a rigidity of the frame.  Ki discloses the claimed invention except for the material properties of the cylinder support member and the frame.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have selected a material for the cylinder support member having a rigidity that is greater than a rigidity of the frame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, [0036], applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments filed 2021.03.01 have been fully considered but they are not persuasive. Applicant argues on page 9 of their Remarks that Ki fails to disclose “a frame located at a side of the stator and configured to support the stator in the axial direction,” “a cylinder support member that is spaced apart from the frame,” and that “the frame and the cylinder support member are individually provided.” As shown in at least Figure 3, the frame (at least element 460) is shown arranged such that it provides support to the stator (441, 443, 445) in the axial direction (Figure B) such that the presence of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
	
	/PATRICK HAMO/           Primary Examiner, Art Unit 3746